In the

        United States Court of Appeals
                            For the Seventh Circuit
                                  ____________________ 
No. 16‐2119 
UNITED STATES OF AMERICA, 
                                                             Plaintiff‐Appellee, 

                                                    v. 

ANDRE PATTERSON, 
                                                          Defendant‐Appellant. 
                                  ____________________ 

               Appeal from the United States District Court for the 
               Southern District of Indiana, Indianapolis Division 
                No. 1:12‐cr‐00003 — Sarah Evans Barker, Judge. 
                                  ____________________ 

      ARGUED APRIL 20, 2017 — DECIDED SEPTEMBER 18, 2017 
                    ____________________ 

  Before  MANION  and  ROVNER,  Circuit  Judges,  and 
COLEMAN, District Judge. 
   COLEMAN, District Judge. Andre Patterson was indicted in 
2012 on a number of charges arising from his role in  a con‐
spiracy  to  rob  a  fictitious  drug  “stash  house.”  Following 
lengthy delays resulting from a determination that Patterson 

                                                 
Of the Northern District of Illinois, sitting by designation.
2                                                       No. 16‐2119 

was not competent to proceed and subsequent efforts to re‐
store  Patterson  to  competency,  a  jury  trial  was  held  in  Sep‐
tember 2015. Out of the five counts involving him, Patterson 
was found guilty of conspiracy to possess with intent to dis‐
tribute  five  kilograms  or  more  of  cocaine  in  violation  of  21 
U.S.C.  §§ 841(a)(1)  and  846  (Count  I)  and  being  a  felon  in 
possession  of  a  firearm  under  18  U.S.C.  § 922(g)(1)  (Count 
XV). Patterson was subsequently sentenced to the guideline 
minimum  of  168  months  incarceration.  Patterson  now  ap‐
peals,  asserting  that  the  district  court  erred  in  denying  his 
motions  to  dismiss  based  on  the  Speedy  Trial  Act  and  his 
Sixth  Amendment  speedy  trial  rights,  that  the  prosecutor 
improperly  bolstered  witnesses’  credibility  during  opening 
and  closing  arguments,  and  that  the  district  court  erred  in 
conducting his sentencing calculation. We affirm Patterson’s 
conviction, but vacate his sentencing on Count I and remand 
this case for resentencing.  
                         I. BACKGROUND 
    In 2011, law enforcement authorities learned that a “rob‐
bery  crew”  was  operating  in  Bloomington,  Indiana.  Local 
law  enforcement,  in  coordination  with  the  Bureau  of  Alco‐
hol,  Tobacco,  and  Firearms,  arranged  a  sting  operation  to 
target that crew through the staged robbery of a nonexistent 
drug stash house.  
    A confidential informant arranged a meeting between an 
undercover agent and Dennis English, who had been identi‐
fied as part of the robbery crew under investigation. The un‐
dercover agent posed as an individual who transported nar‐
cotics  for  drug  dealers  and  who  was  seeking  individuals  to 
rob  the  stash  house  where  he  picked  up  drug  shipments. 
English agreed to perform the robbery, but explained that he 
No. 16‐2119                                                              3

would  need  time  to  gather  equipment  and  other  partici‐
pants. 
    On  November  15,  2011,  the  undercover  agent  met  with 
the informant, English, and Andre Patterson in a hotel room 
at  the  Bloomington,  Indiana  Quality  Inn.  The  agent  ex‐
plained  to  English  and  Patterson  that  once  a  month,  he 
would pick up a shipment of drugs and drive it to Chicago. 
He told Patterson that the first time he had done this he had 
picked  up  “six  bricks”  of  cocaine.1  Patterson  asked  the  un‐
dercover agent what he had picked up last time, and he an‐
swered that he had picked up ten bricks of cocaine.  
    Later in the conversation, the agent went on to state that 
“last month I picked up ten and … thereʹs at least twenty on 
that table. Like when I get my ten, thereʹs at least that much 
there  too.  I  aint  never  been–I  donʹt  know  if  they  got  more 
shit in the back or not or what … .” 
    Patterson  responded  that  “That  cash  is  in  the  back  … .  I 
want that cash. I donʹt even want the dope. I want that fuck‐
ing cash.” The agent replied that he did not think there was 
any  cash  there,  but  Patterson  insisted  that  there  was  cash 
hidden in the house that he had never visited. Patterson con‐
tinued to repeatedly assert his belief that they would recover 
large amounts of cash, notwithstanding the agent’s attempts 
to discourage  that  belief. At one  point, Patterson  noted that 
he  wasn’t  “really  big  on  drugs  anyway”  but  was  “all  about 
that cash.”  



                                                 
1  It appears to be undisputed that “brick” and “key” are slang for a kilo‐

gram of narcotics.  
4                                                               No. 16‐2119 

    English  hypothesized  that  there  might  be  cash  in  the 
house that was delivered by a separate courier. When the in‐
formant said that this sounded like wishful thinking, English 
asked the agent and the informant to hypothesize how much 
money the drug dealers would have to have in order to have 
“twenty  keys,”  a  rented  house,  and  four  people  being  paid 
to do their “dirty work” at the house. English brought up the 
twenty  kilogram  figure  again  while  talking  about  the  indi‐
vidual  in  the  back  room,  predicting  that  “[h]eʹs  shooting 
through  the  wall.  Itʹs  twenty  bricks.  Itʹs  his  ass  if  he  shows 
up  empty  handed,  bro.  Heʹs  got  something  stupid,  bro.  I 
wouldnʹt even have one key and only have a 9.”2  
   English subsequently met with the informant, the under‐
cover agent, and other coconspirators on several occasions in 
November and early December. On the  date  of the robbery, 
English informed the agent that Patterson would be carrying 
English’s .22 pistol for the robbery and that English would be 
carrying  Patterson’s  9mm  pistol.  The  robbery  participants 
met  at  a  parking  lot  and  traveled  to  a  storage  facility  in 
Bloomington, where police stopped the car Patterson was in 
and took him into custody. In the car, police found a loaded 
9mm handgun with Patterson’s fingerprints on it.  
    A  criminal  complaint  was  filed  against  Patterson  on  De‐
cember  16,  2011.  An  indictment  was  subsequently  filed  on 
January 11, 2012. The trial date for the case was originally set 
for  February  27,  2012,  but  was  subsequently  continued  to 
April  30,  2012  on  Patterson’s  motion.  On  February  24, 2012, 
Patterson filed a motion for a psychiatric examination to de‐
termine his competency to stand trial and at the time of the 
                                                 
2 In context, it is clear that “9” is a reference to a 9 millimeter handgun.  
No. 16‐2119                                                           5

offence,  which  the  Court  granted  on  March  19.  Based  on 
other  motions  filed  by  Patterson’s  codefendants,  the  trial 
date was rescheduled to July 23, 2012. On April 30, 2012, the 
Court  received  Patterson’s  psychiatric  evaluation,  which  di‐
agnosed  Patterson  with  a  delusional  disorder  and  deter‐
mined that he was not competent to proceed to trial. On May 
4,  2012,  the  parties  filed  a  joint  motion  for  Patterson  to  un‐
dergo  a  mental  evaluation  at  the  Bureau  of  Prisons,  which 
was granted on May 25th.  
    On  June  19,  Patterson  was  transferred  to  the  Chicago 
Metropolitan  Correctional  Center  (MCC)  for  a  second  psy‐
chiatric  evaluation.  That  evaluation,  which  was  received  by 
the  Court  on  September  5th,  confirmed  the  conclusions  of 
the  earlier  report.  Accordingly,  on  September  14,  2012  the 
Court held that Patterson was incompetent to stand trial and 
remanded  him  to  federal  custody  for  hospitalization  and 
treatment. Patterson was initially transferred to a state facili‐
ty in Henderson, Kentucky, from where he was to be trans‐
ferred to FMC Butner to undergo psychiatric treatment. Pat‐
terson, however, was not transferred from the state facility to 
FMC Butner until March 21, 2013. Once Patterson arrived at 
FMC  Butner,  he  was  subject  to  an  initial  evaluation  period 
that lasted until July 18, 2013. On August 9, 2013, Patterson’s 
forensic  evaluation  was  received  by  the  Court.  The  evalua‐
tion  diagnosed  Patterson  with  a  delusional  disorder  and  an 
opioid  use  disorder  and  recommended  treatment  with  psy‐
chotropic  medications.  Because  Patterson  refused  to  volun‐
tarily accept treatment, the evaluation also requested that the 
court grant permission to involuntarily medicate Patterson.  
    The court accordingly held a Sell hearing in October 2013. 
At  that  hearing,  Patterson  orally  asserted  that  his  due  pro‐
6                                                         No. 16‐2119 

cess rights had been violated by, among other things, the de‐
lays  in  bringing  his  case  to  trial.  Following  the  hearing,  the 
district  court  ordered  that  Patterson  be  involuntarily  medi‐
cated.  Patterson  appealed  that  ruling,  and  the  court’s  order 
was stayed pending the resolution of the appeal. 
    During  the  pendency  of  that  appeal,  Patterson  filed  a 
November  14,  2013,  motion  to  dismiss  under  the  Sixth 
Amendment and the Speedy Trial Act based on the duration 
of  Patterson’s  competency  evaluation,  the  delays  in  trans‐
porting  Patterson  to  FMC  Butner,  and  FMC  Butner’s  delay 
between  authoring  its  report  on  July  19,  2013  and  subse‐
quently  signing  it  on  August  9,  2013.  The  Court,  however, 
found that  none of the periods  in question  were chargeable 
under the Speedy Trial Act and that Patterson had not estab‐
lished a violation of his Sixth Amendment right to a speedy 
trial.  
   During  the  pendency  of  Patterson’s  appeal  his  mental 
health improved, and his appeal was therefore remanded so 
that  he  could  receive  an  additional  evaluation  from  FMC 
Butner.  That  evaluation  was  drafted  on  October  9,  2014, 
signed November 6, 2014, and received by the trial court on 
November 26, 2014. The report concluded that Patterson was 
competent to stand trial. Patterson subsequently filed multi‐
ple motions to continue, which resulted in the trial date be‐
ing extended from January 20, 2015 until September 1, 2015. 
Prior  to  trial,  Patterson  filed  a  supplemental  motion  to  dis‐
miss premised on the delay between the drafting of his 2014 
forensic evaluation report and his own motion for a continu‐
ance after the Court had set the case for trial. The trial court, 
however, held that many of these delays were not chargeable 
under the Speedy Trial Act and that Patterson therefore was 
No. 16‐2119                                                           7

still  well  within  the  Act’s  70‐day  threshold.  The  trial  court 
also held that the delays that Patterson identified did not al‐
ter that court’s prior Sixth Amendment analysis.  
    Patterson’s  trial  began  on  September  1,  2015.  During  its 
opening statement, the prosecution repeatedly characterized 
the investigation that resulted in Patterson’s arrest as “good” 
or “excellent” police work. The prosecution also opined on it 
being  “really  difficult”  to  be  a  police  officer,  although  that 
comment was part of a larger argument focusing on the pre‐
ventative nature of the investigation in this case.  
    The  prosecution  returned  to  this  line  of  argument  again 
in its closing rebuttal, repeatedly characterizing evidence as 
having  been  recovered  through  the  “good  work  of  police” 
and describing the agents who testified at trial as “good law 
enforcement agents.”  
    On September 2, 2015 the jury returned its verdict, find‐
ing  Patterson  guilty  of  conspiracy  to  possess  with  intent  to 
distribute five or more kilograms of cocaine (Count I) and of 
being a felon in possession of a firearm (Count XV).  
    At  sentencing,  the  Court  calculated  that  Patterson  had  a 
base  offense  level  of  32  pursuant  to  USSG  § 2D1.1(c)(4), 
which  provides  for  a  base  offense  level  of  32  when  a  drug 
crime  involves  between  15  kilograms  and  50  kilograms  of 
cocaine. Given Patterson’s criminal history category of IV, the 
court calculated his guidelines range to be 168 months to 210 
months of incarceration. The court ultimately sentenced Pat‐
terson  to  the  guidelines  minimum  sentence  of  168  months 
incarceration  on  Count  1,  to  run  concurrently  with  a  120 
month sentence on Count 15.  
8                                                         No. 16‐2119 

   Patterson subsequently filed the present appeal challeng‐
ing  the  district  court’s  denials  of  his  motions  to  dismiss,  al‐
leged  prosecutorial  misconduct  at  trial,  and  the  district 
court’s  calculation  of  his  base  offense  level  for  sentencing 
purposes.  
                           II. DISCUSSION 
     A. The Speedy Trial Act 
    On  appeal,  Patterson  argues  that  the  district  court  erred 
in denying his motions to dismiss based on the Speedy Trial 
Act. Review of a district court’s denial of a motion to dismiss 
under the Speedy Trial Act is de novo.  
    The  Speedy  Trial Act  mandates  that  criminal  trials  com‐
mence  within  70  days  of  the  issuance  of  an  indictment  or  a 
defendant’s first appearance before a judicial officer, which‐
ever  occurs  later.  18  U.S.C.  § 3161(c)(1).  If  the  defendant  is 
not brought to trial within 70 days, the defendant may move 
to  dismiss  the  indictment  or  information.  18  U.S.C. 
§ 3162(a)(2).  The  Act,  however,  excludes  certain  periods  of 
time from the 70‐day clock in order to provide the flexibility 
to accommodate necessary pretrial proceedings that result in 
justifiable  delays.  See  18  U.S.C.  § 3161(h)(1)–(8).  In  a  case 
with multiple defendants, any excludable delay attributable 
to one defendant is excludable as to his co‐defendants. Unit‐
ed States v. Mustread, 42 F.3d 1097, 1106 (7th Cir. 1994).  
    Patterson  first  argues  that  the  district  court  erred  by  ex‐
cluding  sixteen  of  the  twenty‐six  days  between  May  24, 
2012—when he was ordered to be committed to a Bureau of 
Prisons (BOP) facility for a competency evaluation—and his 
ultimate arrival at the Chicago MCC on June 19, 2012. Patter‐
son  contends  that  this  extended  delay  in  his  transportation 
No. 16‐2119                                                           9

was presumptively unreasonable and not excludable pursu‐
ant to 18 U.S.C. § 3161 (h)(1)(F).  
    Patterson’s  argument,  however,  overlooks  the  fact  that 
the  period  in  question  had  already  been  excluded  by  court 
order. On April 17, 2012, Patterson’s codefendant filed a mo‐
tion to continue the trial date, in response to which Patterson 
filed a “notice of no objection.” On April 19, 2012, the Court 
granted  that  motion  and  set  the  trial  for  July  23,  2012.  The 
Court  specifically  held  that,  in  order  to  permit  the  defend‐
ants reasonable time to effectively prepare for trial, “the pe‐
riod of delay from the date of this Order through and includ‐
ing  July  23  ,2012  shall  be  excluded  in  computing  the  time 
within  which  the  trial  of  this  action  must  commence.”  Pat‐
terson  does  not  challenge  the  district  court’s  determination 
that  the  ends  of  justice  warranted  this  delay,  and  therefore 
effectively  concedes  that  the  period  between  May  24  and 
June  19 was excludable in its entirety  pursuant to  18  U.S.C. 
§ 3161 (h)(3)(7)(A). Mustread, 42 F.3d at 1106.  
    Patterson  next  asserts  that  the  sizeable  delay  between 
September  14,  2012—when  Patterson  was  remanded  to  fed‐
eral custody for treatment—and March 21, 2013—when Pat‐
terson arrived  at FMC Butner—is chargeable to the govern‐
ment.  This  argument  again  rests  on  section  3161(h)(1)(F), 
which provides that delays resulting from transportation are 
only  excluded  for  the  first  ten  days,  after  which  point  the 
time for transportation is presumed to be unreasonable.  
   Patterson’s  argument,  however,  overlooks  18  U.S.C. 
§ 3161(h)(4),  which  excuses  “any  period  of  delay  resulting 
from the fact that the defendant  is mentally incompetent or 
physically unable to stand trial.” Here, it is undisputed that 
Patterson was incompetent for the entire period between the 
10                                                       No. 16‐2119 

court  order  directing  that  he  be  transported  to  FMC  Butner 
and his arrival at FMC Butner. Moreover, the trial court’s or‐
ders continuing the trial date throughout that time period all 
expressly noted that time was excluded with respect to Pat‐
terson pursuant to 18 U.S.C. § 3161(h)(4).  
     Although  Patterson  argues  that  delays  in  transporting  a 
defendant to a competency examination are governed by 18 
U.S.C. § 3161(h)(1)(F) rather than 18 U.S.C. § 3161(h)(1)(A)—
which  excludes  the  time  consumed  in  conducting  a  compe‐
tency  evaluation—he  makes  no  similar  argument  with  re‐
spect to the interaction between 18 U.S.C. § 3161(h)(1)(F) and 
18  U.S.C.  § 3161(h)(4).  Cf.  United  States  v.  Pendleton,  665  F. 
App’x 836, 839 (11th Cir. 2016) (“[I]f a defendant is mentally 
incompetent under § 3161(h)(4), that time is excludable even 
if  there  is  also  a  transportation  delay  that  is  unreasonably 
long and thus not excludable under § 3161(h)(1)(F).”); United 
States v. Romero, 833 F.3d 1151, 1155 (9th Cir. 2016) (holding 
that the presumption that delays in transportation in excess 
of  ten  days  are  unreasonable  under  section  3161(h)(1)(F) 
does not apply when time is already excluded under section 
3161(h)(4)).  Accordingly,  the  period  between  September  14, 
2012 and March 21, 2013 was properly excluded pursuant to 
18 U.S.C. § 3161(h)(4).  
    Finally,  Patterson  asserts  that  the  district  court  erred  in 
excluding the 28 days between October 9, 2014 and Novem‐
ber 6, 2014. Dr. Riley completed her evaluation report of Pat‐
terson  on  October  9,  2014,  but  did  not  sign  the  report  until 
November  6,  2014.  Ordinarily,  delays  “resulting  from  any 
proceeding,  including  any  examinations,  to  determine  the 
mental  competency  or  physical  capacity  of  the  defendant” 
are automatically excluded. 18 U.S.C. § 3161(h)(1)(A). Patter‐
No. 16‐2119                                                        11

son,  however,  contends  that  the  delay  here  does  not  consti‐
tute  a  proceeding  or  examination  to  determine  Patterson’s 
competency  because  Patterson  had  already  been  examined, 
the report had already been completed, and all that was re‐
quired was the signature of the author.  
     Patterson’s  argument  begs  the  question,  though  he  does 
not raise it, of when the period of excluded time under sec‐
tion  3161(h)(1)(A)  ends.  Although  this  Court  has  yet  to 
squarely address this question, those circuits that have con‐
sidered it have uniformly concluded that the period exclud‐
ed  under  section  3161(h)(1)(A)  runs,  at  minimum,  from  the 
filing of the defendant’s motion for a competency evaluation 
through the date of the competency hearing. United States v. 
Graves, 722 F.3d 544, 548 (3rd Cir. 2013) (recognizing that the 
time  excluded  under  section  3161(h)(1)(A)  continues  “at 
least  until  a  competency  hearing  is  held”);  United  States  v. 
Stephens, 489 F.3d 647, 653 (5th Cir. 2007) (affirming the dis‐
trict  court’s  determination  that  a  defendant’s  motion  for  a 
competency  evaluation  “stopped  the  clock  from  the  date  it 
was  filed”  “through  the  date  the  court  ruled  that  [the  de‐
fendant]  was  competent  to  stand  trial”);  United  States  v. 
Vasquez,  918  F.2d  329,  333  (2d  Cir.  1990)  (“Since  the  delays 
here  complained  of  by  [the  defendant]  arose  from  proceed‐
ings to determine his competency and were prior to the con‐
clusion of the hearing thereon, they must be excluded from 
the calculation of the speedy trial clock whether or not they 
are  reasonable.”).  The  delay  in  signing  the  evaluation  here 
occurred prior to Patterson’s acceptance of the evaluation re‐
sults (which eliminated the need for a competency hearing), 
and  therefore  was  properly  excluded  pursuant  to  18  U.S.C. 
§ 3161(h)(1)(A).  
12                                                         No. 16‐2119 

    We hold that all of the periods of time challenged by Pat‐
terson were properly excluded pursuant to the Speedy Trial 
Act, and that the district court therefore did not err in deny‐
ing  Patterson’s  motions  to  dismiss  on  Speedy  Trial  Act 
grounds.  
      B. Sixth Amendment Speedy Trial Rights 
    Patterson  also  contends  that  the  district  court  erred  in 
denying his motions to dismiss because he was deprived of 
his Sixth Amendment right to a speedy trial. We review the 
district  court’s  denial  of  Patterson’s  Sixth  Amendment 
speedy trial claim de novo and review the district court’s fac‐
tual  findings  for  clear  error.  United  States  v.  Arceo,  535  F.3d 
679, 684 (7th Cir. 2008).  
     In order to determine whether a defendant has been de‐
prived of his speedy trial right, we assess whether the delay 
before trial was uncommonly long, whether the government 
or  the  criminal  defendant  bears  more  of  the  blame  for  that 
delay,  whether  the  defendant  asserted  his  right  to  a  speedy 
trial  in  due  course,  and  the  extent  of  prejudice  that  the  de‐
fendant  suffered  as  a  result  of  the  delay.  Doggett  v.  United 
States,  505  U.S.  647,  651,  112  S.Ct.  2686,  120  L.Ed.2d  520 
(1992).  
    The first factor, the length of the delay, acts as a trigger‐
ing mechanism; we only conduct a full analysis of all of the 
factors if a presumptively prejudicial amount of time elapsed 
in the district court. United States v. Oriedo, 498 F.3d 593, 597 
(7th Cir. 2007). Here, the parties agree that the length of de‐
lay in this instance is sufficient to trigger examination of the 
other three factors.  
No. 16‐2119                                                            13

     The second factor that this court must consider is the rea‐
son for the delay. Pretrial delays are often inevitable and jus‐
tifiable, and different weights are therefore given to different 
causes  of  delay.  United  States  v.  Hills,  618  F.3d  619,  629  (7th 
Cir. 2010). Deliberate delays are weighted heavily against the 
government,  while  more  neutral  reasons  for  delay  such  as 
negligence or overcrowded courts are weighted less heavily 
against the government. Barker v. Wingo, 407 U.S. 514, 531, 92 
S.Ct. 2182, 33 L.Ed.2d 101 (1972).  
   Patterson  contends  that  the  delays  resulting  from  his 
transportation  to  his  competency  evaluation  and  FMC  But‐
ner are attributable to the government. He also contends that 
Butner  unnecessarily  delayed  his  treatment  by  waiting  four 
months to perform his initial evaluation and by delaying the 
signature  and  submission  of  multiple  reports  to  the  district 
court by a month or more.  
    These  delays,  however,  receive  minimal  weight  because 
there is nothing to suggest that they resulted from anything 
more than institutional or bureaucratic negligence. See Unit‐
ed States  v. Vasquez, 918 F.2d 329,  338 (2nd Cir.  1990)  (recog‐
nizing that delays in conducting the defendant’s competency 
examination at FMC Butner resulted from “institutional dys‐
function”  rather  than  deliberate  wrongdoing  or  bad  faith). 
The district court expressly found as such, and Patterson has 
offered  neither argument nor evidence capable of  establish‐
ing that the district court’s finding constituted clear error.  
   The  delays,  moreover,  are  partially  offset  by  the  almost 
two years during which Patterson was challenging his com‐
petency,  was  incompetent,  or  was  appealing  the  district 
court’s  decision  regarding  forced  medication.  See  United 
States  v.  Loud  Hawk,  474  U.S.  302,  3016,  106  S.Ct.  648,  88 
14                                                         No. 16‐2119 

L.Ed.2d 640 (1986) (“A defendant who resorts to an interlocu‐
tory appeal normally should not be able upon return to the 
district  court  to  reap  the  reward  of  dismissal  for  failure  to 
receive  a  speedy  trial.”);  Danks  v.  Davis,  355  F.3d  1005,  1009 
(7th  Cir.  2004)  (recognizing  that  delay  due  to  a  defendant’s 
incompetence  cannot  be  attributed  to  the  state).  Relatively 
equal portions of the lengthy delay in this case are attributa‐
ble—albeit  minimally—to  each  side.  Accordingly,  the  rea‐
sons for the delays in this case weigh in neither party’s favor.  
    The third factor that this Court must consider is whether 
Patterson  asserted  his  right  to  a  speedy  trial  in  due  course. 
Patterson  filed  his  first  motion  to  dismiss  asserting  his 
speedy trial rights on November 14, 2013, after his Sell hear‐
ing  and  after  the  majority  of  the  delays  that  Patterson  con‐
tends  violated  his  speedy  trial  rights  had  occurred.  Patter‐
son’s  second,  supplemental  motion  to  dismiss  was  filed  on 
July 31, 2015, well after all of the delays at issue here had oc‐
curred. Even if this Court were to take Patterson’s statement 
at his Sell hearing to be an assertion of his speedy trial rights, 
that statement also came after most of the complained of de‐
lays  had  already  occurred.  Accordingly,  Patterson’s  belated 
assertions of his speedy trial right does not weigh strongly in 
his  favor.  United  States  v.  White,  443  F.3d  582,  591  (7th  Cir. 
2006).  
    Finally,  we  consider  whether  Patterson  has  been  preju‐
diced  as  a  result  of  the  delays  in  this  case.  Prejudice  to  the 
defendant  is  assessed  in  light  of  the  interests  which  the 
speedy  trial  right  was  designed  to  protect,  including  pre‐
venting  oppressive  pretrial  incarceration,  minimizing  the 
anxiety  and  concern  of  the  accused,  and  limiting  the  possi‐
bility  that  the  defense  will  be  impaired  by  the  delay.  Baker, 
No. 16‐2119                                                           15

407  U.S.  at  532.  Of  these  factors,  the  last  is  given  the  most 
weight. Id.  
     Patterson  contends  that  he  was  prejudiced  because  the 
delay in this case diminished the ability of  the  law  enforce‐
ment witnesses to recall the events in question. Patterson of‐
fers no specific evidence of such prejudice, but instead relies 
on the generalized presumption of evidentiary prejudice that 
results  from  such  lengthy  pretrial  delays.  See  generally  Dog‐
gett  v.  United  States,  505  U.S.  647,  657,  112  S.Ct.  2686,  120 
L.Ed.2d 520 (1992). Presumed evidentiary prejudice, howev‐
er,  is  entitled  to  lesser  weight  than  prejudice  supported  by 
tangible  impairments  to  the  defense.  United  States  v.  Saenz, 
623  F.3d  461,  465  (7th  Cir.  2010).  This  is  especially  the  case 
here,  given  that  the  most  compelling  evidence  against  Pat‐
terson was physical evidence, including the recording of the 
hotel  room  conversation  and  the  firearm  with  Patterson’s 
fingerprints on it.  
    Similarly, Patterson only argues that his extended deten‐
tion  caused  generalized  anxiety  and  concern  resulting  from 
his  lengthy  pretrial  incarceration  and  his  detention  outside 
Indiana,  which  separated  him  from  his  family.  These  con‐
cerns, although legitimate, do not tip the scale in Patterson’s 
favor.  See  United  States  v.  Ward,  211  F.3d  356,  361  (7th  Cir. 
2000)  (recognizing  that  general  allegations  of  anxiety  and 
concern  were  insufficient  to  support  finding  a  Sixth 
Amendment violation).  
    Although  the  pretrial  delay  in  this  case  was  lengthy,  it 
was  primarily  caused  by  factors  outside  the  government’s 
control.  The  delay  in  this  case,  moreover,  was  not  substan‐
tially  prejudicial  to  Patterson  given  the  nature  of  the  evi‐
dence against him. Finally, Patterson failed to object to these 
16                                                      No. 16‐2119 

delays  until  after  they  had  predominantly  been  resolved. 
Weighing the four factors, we therefore hold that Patterson’s 
Sixth Amendment right to a speedy trial was not violated.  
      C. Prosecutorial Misconduct 
    Patterson next contends that his conviction should be re‐
versed because of prosecutorial misconduct during opening 
and  closing  arguments.  Ordinarily,  when  reviewing  a  claim 
of  prosecutorial  misconduct  we  first  determine  whether  the 
prosecutor’s  conduct  was  improper  and,  if  it  was,  evaluate 
the conduct in light of the entire record in order to determine 
whether it deprived the defendant of a fair trial. United States 
v. Flournoy, 842 F.3d 524, 528 (7th Cir. 2016).  
     Here, however, Patterson concedes that he did not object 
to the prosecutor’s statements and that his claim of prosecu‐
torial misconduct is therefore only reviewed for plain error. 
In order to establish plain error, a defendant must show the 
existence of (1) an error, (2) that was plain, clear, or obvious, 
(3)  that  affected  the  defendant’s  substantial  rights  such  that 
he  probably  would  not  have  otherwise  been  convicted;  and 
(4)  that  seriously  affected  the  fairness,  integrity,  or  public 
reputation of the judicial proceedings. United States v. Tucker, 
714 F.3d 1006, 1011 (7th Cir. 2013).  
    Patterson  contends  that  the  prosecution,  through  its 
opening statement and closing rebuttal, improperly vouched 
for the credibility of the witnesses. A prosecutor improperly 
vouches for the credibility of a witness when she expresses a 
personal belief about the truthfulness of the witness or when 
she  implies  that  facts  not  before  the  jury  lend  that  witness 
credibility. Flournoy, 842 F.3d at 529.  
No. 16‐2119                                                              17

    In  each  of  the  cases  in  which  this  court  has  found  im‐
proper  vouching,  there  has  been  a  “direct  and  cognizable 
link”  between  the  prosecutor’s  comments  and  a  witness’s 
credibility.  United  States  v.  Elem,  269  F.3d  877,  883  (7th  Cir. 
2001).  The  cases  that  Patterson  relies  on  all  involve  such  a 
link.  See,  e.g.,  United  States  v.  Aguilar,  645  F.3d  319,  324  (5th 
Cir.  2011)  (concluding  that  a  statement  suggesting  that  law 
enforcement  officers  were  subjected  to  unfair  treatment 
when they “come into the courtroom and [are] called a liar” 
constituted  prosecutorial  misconduct);  United  States  v.  Spain 
536  F.2d  170,  176  (7th  Cir.  1976)  (holding  that  a  statement 
that “[a]gents of the federal government do not make those 
kind  (sic)  of  cases  unless,  in  fact,  there  is  evidence”  was 
grossly improper).  
   The statements  in question here, however, do not reflect 
on the credibility  of  an individual witness or a class of wit‐
nesses but instead on the execution of the investigation as a 
whole.  Indeed,  Patterson  himself  argues  that  these  state‐
ments  were  improper  because  they  attempted  to  legitimize 
the investigative methods used in this case.  
    Commentary on the quality of an investigation, however, 
is a proper ground for argument because the rigor of an in‐
vestigation  is  reflected  by  the  evidence  and  therefore  is  a 
proper  subject  for  the  jury  to  consider.  See  United  States  v. 
Hiett,  581  F.2d  1199,  1204  (5th  Cir.  1978)  (“[W]hether  the 
agents did a good or bad job was a proper subject for argu‐
ment.”).  Just  as  Patterson  was  free  to  challenge  the  govern‐
ment’s investigative methods, which he did, the government 
was  free  to  respond  by  characterizing  its  investigation  as 
“good  police  work.”  Patterson  has  accordingly  failed  to  es‐
tablish the existence of a legal error, let alone plain error.  
18                                                                  No. 16‐2119 

      D. Drug Quantity Calculation at Sentencing 
    Finally, Patterson contends that the district court erred at 
sentencing when it calculated his base offense level based on 
a  determination  that  Patterson  reasonably  foresaw  that  the 
stash house robbery would yield fifteen to fifty kilograms of 
cocaine.  
     A district court’s calculation of drug quantity is a factual 
determination and is therefore reviewed for clear error. Unit‐
ed  States  v.  Clark,  538  F.3d  803,  812  (7th  Cir.  2008).  It  is  the 
government’s responsibility at sentencing to prove the quan‐
tity of drugs attributable to a defendant by a preponderance 
of  the  evidence.3  United  States  v.  Krasinski,  545  F.3d  546,  551 
(7th Cir. 2008). Because Patterson did not object to the drug 
amount calculation in the district court, we review this issue 
for plain error. Under this standard, we will correct only par‐
ticularly  egregious  errors  that  seriously  affect  the  fairness, 
integrity,  or  public  reputation  of  the  judicial  proceeding. 
United States v. Middlebrook, 553 F.3d 572, 577 (7th Cir. 2009).  
     The  only  evidence  directly  establishing  how  much  co‐
caine Patterson might have anticipated would be at the stash 
house is the recording of the November 15, 2011, meeting at 
the Quality Inn. In that meeting the undercover agent initial‐
ly stated that on his first trip he had picked up six kilograms 
of  cocaine.  Patterson  then  asked  the  undercover  agent  how 
many “bricks” he had picked up last time, and was told that 
the  agent  had  picked  up  ten  kilograms  of  cocaine.  The  un‐

                                                 
3 We  are  always  mindful  that,  because  the  stash  house  in  this  case  is  a 
fiction created by the government, the quantity of drugs is also a fiction 
born  from  the  imagination  of  the  prosecutor  and  law  enforcement 
agents.  
No. 16‐2119                                                           19

dercover  agent  subsequently  expanded  on  that  statement, 
adding  that  when  he  had  picked  up  his  ten  there  had  been 
another ten kilograms of cocaine on the table. English subse‐
quently  brought  up  this  new  twenty  kilogram  figure  while 
hypothesizing  about  whether  cash  might  be  recovered  or 
what  kinds  of  security  to  expect.  Patterson,  however,  never 
acknowledged  any  of  the  figures  that  the  undercover  agent 
provided  or  that  English  repeated,  although  his  comments 
made  clear  his  intent  to  obtain  a  portion  of  the  cocaine  re‐
covered as his compensation for the robbery. 
    As we have previously held, because of the importance of 
the  drug  quantity  to  calculating  the  sentence  in  a  narcotics 
case,  district  courts  must  make  an  explicit  finding  as  to  the 
drug  quantity  and  offense  level  supporting  the  sentence. 
United  States  v.  Wagner,  996  F.2d  906,  913  (7th  Cir.  1993).  In 
making  such  a  determination,  the  sentencing  court  is  re‐
quired to “state reasons why each individual defendant was 
aware  of  or  reasonably  foresaw  the  particular  amount  of 
drugs for which he will be held accountable, with reference 
to supportive evidence.” United States v. Goines, 988 F.2d 750, 
775 (7th Cir. 1993).  
    Here, the sentencing court did not make an express find‐
ing  of  drug  quantity  or  explain  the  reasoning  behind  that 
quantity  at  the  sentencing  hearing.  Instead,  the  court  ap‐
pears to have adopted the calculation set forth in the Presen‐
tence Investigation Report (PSR). See United States v. Ali, 619 
F.3d 713, 719 (7th Cir. 2010) (recognizing that district courts 
are entitled to rely on undisputed portions of a PSR as find‐
ings of fact at sentencing). The PSR, however, altogether fails 
to set forth a specific drug quantity attributable to Patterson 
or  to  explain  the  factual  basis  for  that  quantity.  Instead,  it 
20                                                                  No. 16‐2119 

concludes, without analysis or discussion, that Patterson has 
a  base  offense  level  of  32,  based  on  an  offense  involving  at 
least 15 kilograms but less than 50 kilograms of cocaine. The 
district court’s reliance on the PSR was accordingly incapable 
of fulfilling the Court’s obligation to make a specific finding 
as  to  drug  quantity.  Cf.  United  States  v.  Leichtnam,  948  F.2d 
370,  382 (7th Cir. 1991) (recognizing that a  PSR  that did not 
contain  a  conclusion  as  to  the  drug  quantity  attributable  to 
the  defendant  was  incapable  of  sufficiently  explaining  the 
defendant’s sentence).  
    The  district  court’s  failure  to  make  or  adopt  an  explicit 
factual finding as to the amount of drugs attributable to Pat‐
terson  prior  to  sentencing  constitutes  plain  error  that  calls 
into  question  the  fairness  and  integrity  of  Patterson’s  sen‐
tence. United States v. Hawk, 434 F.3d 959, 963 (7th Cir. 2006). 
This is especially the case here because, based on our review, 
there  is  reason  to  question  whether  the  drug  quantity  that 
the  district  court  appears  to  have  relied  on  was  reasonably 
attributable to Patterson.4 Without a specific finding as to the 
drug  quantity,  however,  we  cannot  fairly  assess  the  district 
court’s  conclusion  on  that  issue  or  subject  it  to  meaningful 
appellate review.  
   Patterson’s  sentence  on  Count  I  accordingly  must  be  va‐
cated,  and  this  case  remanded  so  that  Patterson  may  be  re‐


                                                 
4 It appears that Patterson was sentenced based on the highest and most 

optimistic  of  the  three  drug  quantities  that  the  undercover  agent  set 
forth. There is some ambiguity, however, as to which of the drug quanti‐
ties Patterson reasonably anticipated recovering during the planned rob‐
bery,  especially  in  light  of  Patterson’s  mental  health  at  the  time  of  the 
offense.  
No. 16‐2119                                                        21

sentenced.  United  States  v.  Leichtnam,  948  F.2d  370,  382  (7th 
Cir. 1991).  
                         III. CONCLUSION 
    For  the  foregoing  reasons,  we  AFFIRM  Patterson’s  con‐
viction  but  VACATE  the  sentence  on  Count  One  and 
REMAND this case for resentencing.